DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on March 1, 2022 is acknowledged.
Claims 11-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2022.
Specification
The abstract of the disclosure is objected to because of a minor informality: “a” should be inserted before “first active layer pattern” (line 5).  Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiroku (JP 2009122305 A).
Regarding claim 1, Jiroku discloses in Figs. 4-6 and related text an array substrate, comprising: 
a substrate 10 ([0044], lines 424-425 of the attached English machine translation); 
a plurality of data lines 6a ([0044], line 423) and a plurality of gate lines 3a ([0040], line 378 and [0044], line 424), arranged on the substrate and intersected to define a plurality of pixel regions 72g ([0052], line 498); and 
a plurality of drive transistors 30, arranged in the plurality of pixel regions respectively ([0045], lines 429-431); wherein each drive transistor comprises a first active layer pattern 1a ([0045], lines 432-433), a first extension direction D of the first active layer pattern forms a first preset angle with a gate line adjacent to the each drive transistor, and in a first preset angle direction, the first active layer pattern spans a pixel region corresponding to the each drive transistor in an inclined manner ([0057], lines 560-563); and source and drain electrodes (conductors filling contact holes 81 and 82 respectively) of the each drive transistor are coupled with two ends 1s/1d, in the first preset angle direction, of the first active layer pattern ([0049], lines 474-479).
Regarding claim 2, Jiroku discloses the pixel region is a quadrangle (Fig. 5; [0052], line 498), and the first extension direction of the first active layer pattern is the same as a diagonal direction D of the pixel region (Fig. 5; [0057], lines 560-563); and 
a distance between the first active layer pattern and the diagonal satisfies a preset threshold.
Regarding claim 3, Jiroku discloses the first active layer pattern extends along the diagonal direction of the pixel region (Fig. 5; [0057], lines 560-563).
Regarding claim 4, Jiroku discloses the pixel region is a rectangle (Fig. 5; [0052], line 498).
Regarding claim 5, Jiroku discloses the pixel region is a parallelogram, and the first active layer pattern extends along a long diagonal direction D of the parallelogram (Fig. 5; [0052], line 498 and [0057], lines 560-563; note: a rectangle is a parallelogram wherein the interior angles are right angles).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Huang (US 2016/0011705 A1) teaches in Figs. 5, 6 and related text a plurality of induction transistors 220 arranged in the plurality of pixel regions respectively ([0041]-[0046]).  However, the prior art of record, individually or in combination, does not teach or suggest “a second extension direction of a second active layer pattern of each induction transistor forms a second preset angle with a gate line adjacent to the each induction transistor, and in a second preset angle direction, the second active layer pattern of the each induction transistor spans a pixel region corresponding to the each induction transistor in the inclined manner; and source and drain electrodes of the each induction transistor are coupled with two ends, at the second preset angle direction, of the second active layer pattern” as recited in claim 6.
Conclusion
The prior art made of record and not relied upon in a rejection is considered pertinent to applicant's disclosure.  US 2016/0011705 A1 (“Huang”) is cited for teaching a plurality of induction transistors arranged in a plurality of pixel regions respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811